Citation Nr: 1611185	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-05 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a higher initial disability rating for status-post anterior cruciate ligament repair and partial medial meniscectomy, left knee, rated as noncompensable prior to August 21, 2008, and 10 percent disabling therefrom.

3.  Entitlement to a higher initial disability rating for chronic lumbar strain, rated as noncompensable prior to November 8, 2010, and 10 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2004 to February 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This case was previously remanded by the Board in February 2015.

The Board is cognizant that the United States Court of Appeals for Veterans Claims has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has reported that the service-connected left knee and lumbar spine disabilities limit his ability to kneel, climb, and stand for long periods.  See, e.g., March 2014 VA knee and lower leg conditions examination.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities render him unable to secure or follow a substantially gainful occupation.  Of note, the Veteran reported in October 2015 that he works as an electronic door specialist.  See October 2015 VA back conditions examination.  The Board concludes that a claim for a TDIU has not been raised by the Veteran or the record as part of the increased ratings claims on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks higher initial disability ratings for his service-connected left knee and lumbar spine disabilities and service connection for a right knee disability.  The record shows that the Veteran has been diagnosed with right knee strain and patellofemoral pain syndrome of the bilateral knees.  See June 2008 VA general medical examination; March 2014 VA knee and lower leg conditions examination.  The Veteran contends that the claimed right knee disability is secondary to the service-connected left knee disability.  Specifically, he contends that he has altered his gait to accommodate the pain and other symptoms caused by the service-connected left knee disability, and that the altered gait has put strain on the right knee, causing injury.  See, e.g., VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in May 2008.  The Board finds that these matters must again be remanded for further development before a decision may be made on the merits.

In April 2015, the Veteran reported, "I have visited the John Cochran VA Center in St. Louis, MO.  I have seen multiple doctors that have not been able to ease the pain/discomfort in my knees and back.  I continue to get told my knees are fine by one doctor and another will say there is damage."  See VA Form 21-4138, Statement in Support of Claim, received in April 2015.  Records from the VA St. Louis Health Care System - John Cochran Division currently associated with the claims file date only through October 2008.  The Board finds that the Veteran's April 2015 statement, along with the Veteran's other statements of record, indicate that the Veteran has received treatment from that VA facility for his service-connected left knee disability, service-connected lumbar spine disability, and claimed right knee disability since October 2008.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, a remand is required so that updated VA treatment records may be obtained and associated with the record.

In that regard, the Board notes that an April 2015 VA knee and lower leg conditions examiner referenced a July 8, 2014 MRI of the right knee, which purportedly showed a normal right knee.  However, a report for that MRI is not currently of record.  Therefore, if the updated VA treatment records do not contain the July 2014 MRI of the right knee, additional efforts must be taken to identify the source of that MRI, obtain the MRI, and associate it with the record.

In addition, the Veteran submitted a VA Form 21-4142, Authorization to Disclose Information to VA, in April 2015 that names "Golden Rule" as a treatment provider from August 2010 through the date of the form.  The Veteran signed the form and dated it April 11, 1984.  The record contains a Medical Records Request Reject Notice dated in April 2015 indicating that the request for medical records was rejected due to "Missing/Invalid Signature Date."  No further action was taken on the April 2015 VA Form 21-4142.  The Board notes that it appears that the source listed on the April 2015 VA Form 21-4142 is an insurance company rather than a treatment provider.   Nevertheless, the Board finds that the April 2015 VA Form 21-4142 suggests that the Veteran may have received private treatment from August 2010 through at least April 2015.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand, the Veteran should be provided another opportunity to identify outstanding, relevant private treatment records and authorize their release to VA.  The Veteran should be informed that he should provide the name, address, and approximate dates for specific private health care providers and not insurance companies.

Finally, in March 2015, VA obtained an opinion as to the Veteran's claimed right knee disability.  The March 2015 VA examiner reviewed the record and opined that the Veteran's right knee disability is less likely than not proximately due to or the result of the Veteran's service-connected left knee disability because "Arthritis in one joint does not cause arthritis in another joint.  Medical literature does not support this.  A nexus has not been established."  The examiner further remarked, "severity of left knee SC not judged to be of plausible relationship to current right knee condition.  And now the number of years post service reflect right knee condition and life events only.  Joint issue for left knee does not plausibly for this Veteran implicate any relationship to contralateral right knee by C-file view/standard medical reasoning."

In April 2015, the Veteran was provided a VA examination as to his claimed right knee disability.  The April 2015 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner acknowledged the Veteran's report of right knee pain due to the left knee condition and of favoring the left knee following an in-service ACL tear.  On examination, the Veteran had reduced range of motion in the right knee.  The examiner noted that the July 8, 2014 MRI of the right knee was normal.  The examiner concluded that the Veteran had a normal right knee examination with normal imaging of the right knee and no evidence of a right knee condition.  The examiner opined that it is less likely than not that the Veteran's right knee disability is proximately due to, the result of, or aggravated by the Veteran's service-connected left knee disability.  As a rationale for the disability, the examiner stated "there is no objective evidence on review of records or on exam, or from imaging of the existence of a right knee condition."

The Board finds the March 2015 VA opinion and April 2015 VA examination to be inadequate for decision-making purposes.  The Veteran has indicated that he altered his gait due to his in-service left knee injury, and that has experienced right knee pain since that time.  The Veteran is competent to report changes in his gait and the onset and continuance of right knee pain, as such are readily observable by a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds him to be credible in his assertion as he has been consistent in his assertions and nothing in the record impugns his credibility on the matter.  In addition, as noted above, the Veteran has current diagnoses for right knee strain and patellofemoral pain syndrome of the bilateral knees.  The March 2015 VA opinion does not reflect consideration of the Veteran's competent and credible statements as to altering his gait and to the onset and continuance of his right knee pain.  The April 2015 VA examination does not reflect consideration of the right knee disabilities previously diagnosed.  Accordingly, on remand, VA addendum opinion must be obtained that considers the Veteran's competent and credible statements, as well as the current right knee disabilities diagnosed in the record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that he should provide the name, address, and approximate dates for specific private health care providers and not for insurance companies.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the VA St. Louis Health Care System - John Cochran Division dating from October 2008 through the present, and associate the records with the claims file.

3.  Refer the record and a copy of this Remand to the VA clinician who performed the April 2015 VA knees and lower leg conditions examination or, if that clinician is unavailable, to a similarly qualified VA clinician for an addendum opinion.  The need for an additional in-person examination of the Veteran is left to the discretion of the clinician selected to complete the addendum opinion.  Following a review of the claims file, the examiner should provide a diagnosis for each right knee disability shown on examination or in the record to have been present during the appeal period or in proximity to the Veteran's claim, even if currently resolved.  The examiner should note that if a disability existed at any point during the appeal period or in close proximity to the claim for service connection, it will be considered a current disability even if it has since resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007), Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, the examiner must note that the Veteran was diagnosed with right knee strain in the June 2008 VA general medical examination and with patellofemoral pain syndrome in the March 2014 VA knee and lower leg conditions examination.  The clinician must then address the following:

a)  Is it at least as likely as not (50 percent probability or greater) that any right knee disability diagnosed during the appeal period or in proximity to the Veteran's claim, even if currently resolved, is causally or etiologically related to the Veteran's active service?

b)  Is it at least as likely as not (50 percent probability or greater) that any right knee diagnosed during the appeal period or in proximity to the Veteran's claim, even if currently resolved, is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include the service-connected left knee disability?

c)  If not, is it at least as likely as not (50 percent probability or greater) that any right knee disability diagnosed during the appeal period or in proximity to the Veteran's claim, even if currently resolved, is aggravated by the Veteran's service-connected disabilities, specifically to include the service-connected left knee disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the Veteran's competent and credible statements that he altered his gait due to the service-connected left knee disability, that he first experienced right knee pain during his active service, and that he has continued to experience right knee pain since that time.

4.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




